Patchett, J. This cause comes on for hearing upon the claim made by Earlene Osman for broken eyeglasses. Claimant broke her eyeglasses as a result of a fall at the Anna Mental Health Center. The record in this case reveals that the Claimant was a visitor at the Respondent’s facility, and was walking on the sidewalk at the time of the fall. It is undisputed that the Claimant stubbed her toe on the bottom step, thereby falling toward the street. It is further undisputed that there were no cracks or broken areas on the sidewalk. Claimant bases the claim on the fact that it was dark in the area of the steps. The record is not disputed that there were lights in the area, however, it was unclear whether they were on at the time of the fall. After considering all of the evidence, we believe that the Claimant has failed to meet her burden of proof on the issue of proximate cause. We also believe that Claimant failed to prove by a preponderance of the evidence that Respondent was negligent. Therefore, we find for the Respondent and deny this claim.